Citation Nr: 0433751	
Decision Date: 12/22/04    Archive Date: 12/29/04	

DOCKET NO.  02-20 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected Wolff-Parkinson-
White syndrome. 

2.  Entitlement to service connection for a disorder 
characterized by swelling of the legs, claimed as secondary 
to service-connected Wolff-Parkinson-White syndrome. 

3.  Entitlement to an evaluation in excess of 30 percent for 
Wolff-Parkinson-White syndrome. 

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and a friend


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In a rating decision of April 1999, the RO denied entitlement 
to service connection for hypertension, claimed as secondary 
to service-connected Wolff-Parkinson-
White syndrome because the claim was not well grounded.  The 
veteran voiced his disagreement with that decision, but 
subsequently failed to perfect his appeal.  Since the time of 
that decision the RO readjudicated the claim under the 
Veterans Claims Assistance Act of 2000, and again denied 
service connection for hypertension.  The current appeal 
ensued.

Finally, for reasons which will become apparent, the issue of 
entitlement to a total disability rating based upon 
individual unemployability is being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  The 
VA will notify you if further action is required on your 
part.



FINDINGS OF FACT

1.  The competent medical evidence fails to establish that 
the veteran's hypertension arose during service or within one 
year following discharge from service, nor does the evidence 
show the condition is caused or aggravated by his service-
connected disorder. 

2.  A chronic disability characterized by swelling of the 
legs is not shown to have been present in service, or for 
many years thereafter, nor is it in any way causally related 
to service-connected Wolff-Parkinson-White syndrome.  

3.  The veteran's service connected Wolff-Parkinson-White 
syndrome is presently characterized by no more than 
paroxysmal atrial fibrillation or other supra-ventricular 
tachycardia, with more than four episodes per year documented 
by electrocardiogram or Holter monitor.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service or shown within one year following discharge 
from service, nor is it proximately 
due to, the result of, or aggravated by a service-connected 
disease or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2003).

2.  A chronic disorder characterized by swelling of the legs 
(claimed as secondary to service-connected 
Wolff-Parkinson-White syndrome) was not incurred in or 
aggravated by active military service, nor is it proximately 
due to, the result of, or aggravated by a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003).

4.  The criteria for an evaluation in excess of 30 percent 
for service-connected Wolff-Parkinson-White syndrome have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7010 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of the VA with 
respect to the statutory duty to assist claimants in the 
development of their claims.  In August 2001, the VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was, in fact, provided notice in correspondence of 
August 2001, approximately four months prior to the initial 
AOJ decision in December of that same year.  More 
specifically, in a letter of August 2001, the veteran was 
provided with the opportunity to submit evidence, notified of 
what evidence was still required to substantiate his claims, 
provided notice of who was responsible for securing the 
evidence, and advised to submit any information or evidence 
in his possession.  Additionally, the veteran was also sent a 
VCAA letter in June 2003 which again provided the appropriate 
notice.  The veteran was also provided with a Statement of 
the Case and various Supplemental Statements of the Case 
which apprised him of VA actions in his case, and the 
pertinent laws.  

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  In that regard, 
the veteran and a friend offered testimony in support of his 
claims at a videoconference hearing before the undersigned 
Veterans Law Judge in August 2004.  He has been provided with 
notice of the appropriate laws and regulations, and given 
notice of what evidence he needed to submit, as well as what 
evidence the VA would secure on his behalf.  In addition, the 
veteran has been given ample time to respond.  

Furthermore the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, as well as VA and 
private treatment records and examination reports.  Under the 
facts of this case, "the record has been fully developed" 
with respect to the issues currently on appeal, and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
he could submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant has had sufficient notice of the type of information 
needed to support his claims, and of the evidence necessary 
to complete the application.  Accordingly, the duty to assist 
and notify as contemplated by the applicable provisions 
including the VCAA has been satisfied with respect to the 
issues on appeal.  

Factual Background

Service clinical records reveal that, in July 1954, the 
veteran was seen for problems with pain and swelling in his 
left ankle.  Reportedly, he had experienced this pain "on and 
off" for a period of nine months.  Physical examination noted 
the presence of cellulitis over the medial aspect of the 
veteran's left ankle.  No lymphadenitis was present, nor was 
there any evidence of adenopathy.  Pulsations were good, and 
there was no showing of phlebitis.  Shortly thereafter, it 
was noted that the veteran's cellulitis had completely 
subsided with treatment.  

In a service clinical record of August 1954, the veteran 
complained of pain in his feet and legs.  Also noted were 
problems with "swelling at times."  On physical examination, 
there was no evidence of any deformity, joint swelling, soft 
tissue thickening, or enlargement.  The pertinent diagnosis 
was no apparent joint pathology.

Service clinical records dated in December 1954 show 
treatment at that time for what was determined to be 
Wolff-Parkinson-White syndrome.  

At the time of a service separation examination in December 
1954, it was noted that there had been no recurrence of the 
veteran's left ankle swelling.  A physical examination of the 
veteran's lower extremities conducted at that time was within 
normal limits, and no pertinent diagnosis was noted.  

A VA general medical examination conducted in February 1955 
was negative for swelling of the veteran's lower extremities.  

A report from a period of private hospitalization for 
Wolff-Parkinson-White syndrome in November and December 1959 
noted that the veteran's lower extremities were within normal 
limits.

During the course of a physical evaluation conducted as part 
of a VA cardiovascular examination in January 1960, the 
veteran's peripheral vessels were noted to be within normal 
limits, and with no evidence of edema.  

A VA record of hospitalization covering the period from 
January to February 1982 reveals that the veteran was 
hospitalized at that time for an unrelated medical problem.  
Reportedly, the veteran had experienced an on-the-job injury, 
during the course of which he fell on some pipes, resulting 
in migration of prior mild low back pain into his left lower 
extremity.  When questioned, the veteran stated that he had 
not worked for seven weeks prior to his admission due to 
being "laid off."  

During a period of VA hospitalization for an unrelated 
medical problem in January and February 1986, the veteran 
stated that he had worked for a construction company for 
25 years, up until 1981, at which time he was "injured on the 
job." 

At the time of a period of private hospitalization during the 
months of February and March 1987, the veteran was noted to 
have undergone surgery for a ruptured disc following an 
injury on the job in 1981.  Physical examination of the 
veteran's extremities conducted at that time was negative for 
the presence of edema, clubbing, or cyanosis, and no 
pertinent diagnosis was noted.

On VA cardiovascular examination in April 1999, the veteran's 
extremities displayed good pulses, with no evidence of edema.  
The pertinent diagnosis was hypertension, felt not to be 
secondary to the veteran's Wolff-Parkinson-White syndrome.  

In a rating decision of April 1999, the RO denied entitlement 
to service connection for hypertension, claimed as secondary 
to service-connected Wolff-Parkinson-
White disease.  In so doing, the RO determined that the claim 
was not well grounded.  

In April 2001, the RO received the veteran's claim for 
service connection for hypertension.  In pertinent part, the 
veteran argued that his current hypertension was secondary to 
service-connected arrhythmias.  

On VA cardiovascular examination in August 2001, the veteran 
stated that he had been hospitalized for treatment of 
Wolff-Parkinson-White syndrome in 1980.  Reportedly, at that 
time, the veteran had experienced supraventricular 
tachycardia, and was chemically cardioverted.  According to 
the veteran, he had never undergone electrocardioversion.  
When further questioned, the veteran stated that, about six 
months earlier, he had experienced problems with atrial 
fibrillation.  However, recently, he had been told that his 
electrocardiogram looked as if his Wolff-Parkinson-White 
syndrome had "resolved."  According to the veteran, 
he had never undergone any electrophysiologic study, or 
ablation of his Wolff-Parkinson-White syndrome.  

On physical examination, the veteran's blood pressure was 
155/82, with a pulse of 63.  The veteran's heart displayed a 
regular rhythm, without murmur, rub, or gallop.  Peripheral 
pulses were symmetrical and normal, and there was no evidence 
of any lower extremity edema.  The pertinent diagnosis noted 
was status post recent myocardial infarction, with at least 
some degree of suspected coronary artery disease and 
congestive heart failure.  Noted at the time of examination 
was that, inasmuch as the veteran performed no real physical 
activity, it was not possible to estimate his ejection 
fraction or metabolic equivalents.

At the time of a period of private hospitalization in August 
2001, there was no evidence of any clubbing, cyanosis, or 
edema of the veteran's extremities.  

Received in December 2001 were VA records covering the period 
from January 2000 to December 2001, showing treatment during 
that time for various cardiovascular problems.  

During the course of VA outpatient treatment in late January 
2002, it was noted that the veteran had experienced no 
documented Wolff-Parkinson-White in recent years, and that 
the accessory pathway had probably fibrosed.

During the course of a period of private hospitalization in 
January 2003, it was noted that the veteran's S1 and S2 were 
normal, and there was no evidence of any murmur, gallop, or 
rub.  The veteran's lower extremities were without edema, and 
the distal pulses were 1+.  In a statement of late February 
2003, the veteran's private physician indicated that the 
veteran continued in atrial fibrillation, but that he was not 
complaining of any episodes of tachycardia.

Received in June 2003 were various articles detailing certain 
aspects of Wolff-Parkinson-White syndrome, atrial 
fibrillation, and cardiac arrhythmia.

On private medical examination in March 2003, the veteran 
gave a history of Wolff-Parkinson-White syndrome, in addition 
to atrial fibrillation, myocardial infarction, and 
hypertension.  On physical examination, the veteran's blood 
pressure was 130/90.  His heart displayed an irregularly 
irregular rate and rhythm, and the extremities showed 1+ 
pulses, with no cyanosis, clubbing, or edema.  

Various private medical records covering the period from 
January to August 2003 were received in September 2003.  
These records showed treatment during that time for various 
cardiovascular problems.  

During the course of VA outpatient treatment in September 
2003, the veteran gave a history of peripheral edema possibly 
related to medication.  Physical examination of the veteran's 
extremities was consistent with palpable pulses, accompanied 
by slight left edema.  The pertinent diagnoses were stable 
hypertension and ongoing atrial fibrillation.

On VA cardiovascular examination in December 2003, the 
veteran's history and complaints were recounted.  Physical 
examination revealed a blood pressure of 178/86.  The 
veteran's heart was "irregularly irregular," though with no 
murmur or gallop.  Bilateral pitting ankle edema was present 
to just above the ankles.  Also noted was bilateral stasis 
dermatitis of the lower legs.  Electrocardiographic 
examination showed atrial fibrillation with a ventricular 
response of 67 beats per minute.  The pertinent diagnoses 
were atrial fibrillation, coronary artery disease, and 
congestive heart failure.  In the opinion of the examiner, 
the veteran's coronary artery disease and congestive heart 
failure were attributable to his hypertension, cigarette 
smoking, and obesity rather than Wolff-Parkinson-White 
syndrome.

During the course of a videoconference hearing before the 
undersigned Veterans Law Judge in August 2004, the veteran 
and an acquaintance offered testimony regarding the nature 
and etiology of his hypertension and swelling of the lower 
extremities, as well as the severity of his service-connected 
Wolff-Parkinson-White syndrome.  During this hearing the 
veteran also submitted additional evidence with a waiver of 
RO jurisdiction.  This evidence consisted of duplicate 
medical reports dated in March 2003, and a statement from a 
prior employer regarding when the veteran stopped smoking.


Analysis

Service Connection

The veteran in this case seeks service connection for 
essential hypertension and swelling of the legs, claimed as 
secondary to service-connected Wolff-Parkinson-
White syndrome.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (2002); 38 C.F.R. § 3.303 (2003).  Moreover, where a 
veteran served ninety (90) days or more during a period of 
war, and hypertension becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2003).  
Finally, where there is aggravation of a nonservice-connected 
condition which is proximately due to or the result of a 
service-connected condition, the veteran may be compensated 
for the degree of disability (but only that degree) which is 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

At the time of the veteran's service separation examination 
in December 1954, there was no evidence of essential 
hypertension, nor had the veteran received a diagnosis of 
that particular disability during service.  VA examination in 
February 1955 revealed a blood pressure reading of 148/76.  
VA treatment records first show a diagnosis of hypertension 
in 1982, noting a four-month history of the disorder.

On a VA cardiovascular examination in April 1999, the 
examiner concluded that the veteran's current hypertension 
was not secondary to Wolff-Parkinson-White syndrome.  

VA and private treatment records and examination reports 
shows only current diagnoses and/or treatment for 
hypertension, with no demonstrated relationship between the 
veteran's hypertension and Wolff-Parkinson-White syndrome.  
These records also fail to link his disorder to any incident 
of active military service, and do not show the condition 
arose within one year following discharge from service.  

The Board does not doubt the sincerity of the veteran's 
testimony offered in support of his claim during the course 
of a personal hearing in August 2004.  However, absent the 
establishment of some nexus between the veteran's 
hypertension and an incident of service, or, in the 
alternative, Wolff-Parkinson-White syndrome, service 
connection for essential hypertension must be denied.  
Likewise, in the absence of evidence showing the condition 
arose to a compensable degree within one year following 
discharge from service, service connection on a presumptive 
basis must also be denied.

Turning to the issue of service connection for a disorder 
characterized by swelling of the legs, the Board notes that, 
while in service, the veteran received treatment for swelling 
of his left ankle, which was eventually determined to be 
cellulitis.  However, that episode was acute and transitory 
in nature, and resolved without residual disability.  As of 
the time of the veteran's service separation examination in 
December 1954, it was noted that, while the veteran had 
received treatment for a swollen left ankle in 1954, he had 
since that time experienced no recurrences.  Moreover, the 
examination of the veteran's lower extremities was entirely 
within normal limits.  The February 1955 VA examination noted 
no complaints or findings of lower extremity swelling or 
cellulitis.  

Not until very recently has the veteran been shown to suffer 
from any edema of his lower extremities.  However, at no time 
has it been indicated that the veteran's lower extremity 
edema is in any way the result of his active service, or 
service-connected Wolff-Parkinson-White syndrome.  Rather, 
the weight of the evidence would appear to indicate that such 
edema as the veteran currently experiences is likely due to 
medication prescribed for (nonservice-connected) 
hypertension.  Under the circumstances, the veteran's claim 
of service connection for a disorder characterized by 
swelling of the lower extremities must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Claim for Increase

Regarding the veteran's claim for an increased evaluation for 
service-connected Wolff-Parkinson-White syndrome, the Board 
notes that disability evaluations are intended to compensate 
for the average impairment of earning capacity resulting from 
a service-connected disability.  They are primarily 
determined by comparing objective clinical findings with the 
criteria set forth in the Schedule for Rating Disabilities 
(Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2003).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2003).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical history 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In the present case, at the time of a VA cardiovascular 
examination in August 
2001, the veteran indicated that he had recently been told 
that, based on electrocardiographic findings, his 
Wolff-Parkinson-White syndrome had "resolved."  During the 
course of VA outpatient treatment in January 2002, it was 
noted that, inasmuch as the veteran had suffered no 
documented Wolff-Parkinson-White syndrome in recent years, 
the accessory pathway responsible for such problems had 
probably fibrosed.  While on more recent VA cardiovascular 
examination in December 2003, the veteran's heart displayed 
an "irregularly irregular beat," there was no evidence of any 
murmur or gallop.  Further noted was that the veteran 
suffered bouts of tachyarrhythmia only every 2 to 3 months.  

The 30 percent evaluation currently in effect for service-
connected Wolff-Parkinson-White syndrome contemplates the 
presence of paroxysmal atrial fibrillation or other 
supraventricular tachycardia, with more than four episodes 
per year documented by electrocardiogram or Holter monitor.  
That 30 percent evaluation represents the maximum schedular 
evaluation available for service-connected supraventricular 
arrhythmias.  38 C.F.R. § 4.104, Diagnostic Code 7010 (2003).  
In order to warrant an increased evaluation, there would need 
to be demonstrated a marked interference with employment 
and/or frequent periods of hospitalization sufficient to 
warrant the assignment of an extraschedular evaluation.  
38 C.F.R. § 3.321(b) (2003).  While it is true that, in the 
case at hand, the veteran has apparently stopped working, 
that cessation of employment was clearly not the result of 
service-connected Wolff-Parkinson-White syndrome.  Rather, 
the veteran appears to have left his employment primarily as 
the result of an on-the-job injury to his back.  The Board 
observes that the 30 percent evaluation now in effect is 
protected, inasmuch as that evaluation has been in effect for 
more than 20 years.  38 C.F.R. § 3.951 (2003).  At present, 
there is no indication that an evaluation in excess of 
30 percent for service-connected Wolff-Parkinson-White 
syndrome is warranted, on either a schedular or 
extraschedular basis.  Accordingly, the veteran's claim for 
increase must be denied.

In reaching this conclusion the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  





ORDER

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected Wolff-Parkinson-White 
syndrome, is denied.

Service connection for a disorder characterized by swelling 
of the legs, claimed as secondary to service-connected 
Wolff-Parkinson-White syndrome, is denied.  

An evaluation in excess of 30 percent for 
Wolff-Parkinson-White syndrome is denied.  


REMAND

In addition to the above, the veteran in this case seeks a 
total disability rating based upon individual 
unemployability.  In that regard, in October 2003, the 
Veteran submitted an application for increased compensation 
based on unemployability (VA Form 21-8940).  In a rating 
decision of April 2004, the RO denied entitlement to a total 
disability rating based upon individual unemployability due 
to service-connected disability.  That same month, the 
veteran voiced his disagreement with the aforementioned 
denial of a total disability rating; however, the RO has yet 
to issue a Statement of the Case on that issue.  Accordingly, 
the Board is required to remand this issue to the RO for the 
issuance of a Statement of the Case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  After the RO has issued the 
Statement of the Case, the claim should be returned to the 
Board only if the veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following action:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to February 2004, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The RO should issue a Statement of 
the Case on the issue of entitlement to a 
total disability rating based upon 
individual unemployability.  Accompanying 
that Statement of the Case should be 
notice to the veteran of his appellate 
rights, and of the need to timely file a 
Substantive Appeal in order to perfect 
his claim.  The Statement of the Case 
must contain notice of all relevant 
action taken on the veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  

Following completion of the above, the case should be 
returned to the Board only if the veteran perfects his appeal 
as to the issue of a total disability rating based upon 
individual unemployability.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



